FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                 August 31, 2011
                                TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 JAMES CRAIG LITTERAL,

          Petitioner - Appellant,

 v.

 LUPE MARSHALL, Warden,
                                                        No. 11-2135
 Western New Mexico Correctional
                                           (D.C. No. 1:10-CV-00744-MCA-WDS)
 Facility; GARY KING, Attorney
                                                         (D. N. M.)
 General of the State of New Mexico,

          Respondents - Appellees.




          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.



      James Litteral is a prisoner with the New Mexico Corrections Department.

He filed a habeas corpus petition under 28 U.S.C. § 2241, arguing that he was

being denied a protected liberty interest in good time credits and a parole hearing.

Although Mr. Litteral has earned over twenty years of good time credits, he is

serving a life sentence, and the New Mexico Supreme Court has held that lifers


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
cannot be released on parole before serving thirty years, regardless of the good

time credits they may have accrued. See Compton v. Lytle, 81 P.3d 39 (N.M.

2003). This court has held that petitions such as Mr. Litteral’s are properly

characterized as § 2241 petitions because they concern the execution of a

sentence. See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir.

1997) (“a § 2241 attack on the execution of a sentence may challenge some

matters that occur at prison, such as deprivation of good-time credits and other

prison disciplinary matters”). The magistrate judge assigned to Mr. Litteral’s

habeas petition denied the petition, Mr. Litteral objected, and the district court

accepted the magistrate judge’s recommendation over Mr. Litteral’s objection.

Mr. Litteral now seeks from us a certificate of appealability (“COA”) to appeal

this decision.

      We may grant a COA only if Mr. Litteral makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

Mr. Litteral must demonstrate that “reasonable jurists could debate whether (or,

for that matter agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotation omitted).

      Mr. Litteral fails to meet this high threshold. The New Mexico Supreme

Court has interpreted New Mexico statutes to hold that inmates serving a life

                                         -2-
sentence cannot become eligible for parole until they have served thirty years of

their sentence. Whether the New Mexico courts have erred in interpreting New

Mexico statutes is a purely state law question that we cannot address through

federal habeas. See Johnson v. Mullin, 505 F.3d 1128, 1141 (10th Cir. 2007)

(“‘[I]t is not the province of a federal habeas court to reexamine state court

determinations on state-law questions.’” (quoting Estelle v. McGuire, 502 U.S.

62, 67-68 (1991))). Neither was the New Mexico Supreme Court’s decision in

Compton so unforeseeable as to make its application to Mr. Litteral violate due

process. See Hawkins v. Mullin, 291 F.3d 658, 663-65 (10th Cir. 2002) (“[A]

state court’s retroactive application of an unforeseeable interpretation of state law

may deprive a criminal defendant of due process.”). Compton simply held that

general good time statutes broadly referencing “any inmate” did not override the

specific requirement in New Mexico’s Probation and Parole Act that inmates

serving life sentences only become eligible for parole after thirty years. See

Compton, 81 P.3d at 41; N.M. Stat. Ann. § 31-21-10(A) (1988); N.M. Stat. Ann.

1978, § 33-8-14 (1988) (referring to “every inmate”). This interpretation of state

law did not deprive Mr. Litteral of due process. Nor has Mr. Litteral identified

any other federal right that might be affected by Compton’s application to him.

      Because we conclude that no reasonable jurist would debate the district

court’s disposition of Mr. Litteral’s claims, we deny Mr. Litteral’s application for




                                         -3-
a COA and dismiss this appeal.



                                 ENTERED FOR THE COURT



                                 Neil M. Gorsuch
                                 Circuit Judge




                                  -4-